NO. 12-10-00283-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN THE MATTER OF THE MARRIAGE    
§       APPEAL FROM THE
            
OF SYLVIA ANN FREDERICK AND         
§       COUNTY COURT AT LAW OF      
            
JOHN LEE FREDERICK                             
§       SMITH COUNTY, TEXAS               



MEMORANDUM
OPINION
PER
CURIAM
            Appellant
Sylvia Ann Frederick appealed a Qualified Domestic Relations Order (QDRO)
signed by the trial court on July 22, 2010.  The parties have filed a joint
motion informing this court that they have reached an agreement and ask that
the case be remanded to the trial court for entry of an agreed QDRO.
            Based
on the settlement of the parties and not on any assessment of the merits of the
appeal, we grant the motion, reverse the judgment of the trial
court, and remand for rendition of a QDRO pursuant to the
parties’ agreement.  See Tex. R.
App. P. 42.1(2)(B).
Opinion delivered December 8, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)